 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    KEITH W. CANDLER,                                 No. 2:19-cv-0819 TLN AC P
12                       Plaintiff,
13           v.                                         ORDER AND FINDINGS &
                                                        RECOMMENDATIONS
14    R. DIAZ, et al.,
15                       Defendants.
16

17          By order filed April 12, 2021, the complaint was screened and found to not state a claim

18   for relief. ECF No. 8. Plaintiff was given thirty days to file an amended complaint and cautioned

19   that failure to do so would result in a recommendation that this action be dismissed. Id. at 6-7.

20   After plaintiff failed to file an amended complaint, he was given an additional twenty-one days to

21   amend the complaint and warned that failure to do so would result in a recommendation that this

22   action be dismissed without further warning. ECF No. 11. Twenty-one days have now passed,

23   and plaintiff has not filed an amended complaint or otherwise responded to the court’s order.

24          Accordingly, IT IS HEREBY RECOMMENDED that the complaint be dismissed for

25   failure to state a claim for the reasons set forth in the April 12, 2021 Screening Order (ECF No.

26   8). See L.R. 110; Fed. R. Civ. P. 41(b); 28 U.S.C. § 1915A.

27          These findings and recommendations are submitted to the United States District Judge

28   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen days
                                                       1
 1   after being served with these findings and recommendations, plaintiff may file written objections
 2   with the court and serve a copy on all parties. Such a document should be captioned
 3   “Objections to Magistrate Judge’s Findings and Recommendations.” Plaintiff is advised that
 4   failure to file objections within the specified time may waive the right to appeal the District
 5   Court’s order. Martinez v. Ylst, 951 F.2d 1153 (9th Cir. 1991).
 6   DATED: July 9, 2021
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                        2
